Citation Nr: 0940200	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  02-17 446	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that denied service 
connection for back and left hip disabilities.  

In December 2004, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decisions of February 2005, March 2007, and April 2008, 
the Board remanded this case to the RO for further 
development of the evidence and for due process development.

By rating action of July 2008, the RO granted service 
connection for a left hip disability; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical opinion establishes that the veteran's 
lumbosacral spine degenerative disc disease had its onset in 
service.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral spine 
degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently suffers from a low 
back disability of service origin, and he gave testimony to 
this effect at the December 2004 Board hearing.    

In this case, the service medical records show that the 
Veteran was seen for complaints of right thigh pain and 
numbness in November 1963.
 
Post service November 2005 VA examination showed X-ray 
evidence of lumbar spine degenerative disc disease, and the 
diagnosis was back strain with arachnoid cyst, but the 
examiner stated that any relationship of this problem to the 
veteran's military service was speculative.  The doctor 
reiterated that opinion in May 2007.

On January 2009 VA examination, another physician reviewed 
the veteran's claims folder.  The Veteran gave a history of 
working long hours lifting heavy loads while in military 
service, together with back and leg pain.  The doctor noted 
service medical records showing that the Veteran was seen for 
complaints of right thigh pain and numbness in November 1963.  
After current examination, the diagnosis was lumbosacral 
spine degenerative disc disease.  Given the Veteran's work 
history in service and his documented history of right lower 
extremity pain and numbness in service, the physician opined 
that it was as likely as not that the lumbosacral spine 
degenerative disc disease began in service as early as 
November 1963 after    8 months of a workload that is known 
to cause back injury.

In view of the service medical records documenting the 
veteran's right lower extremity symptoms, and the post-
service testimonial evidence and the January 2009 VA medical 
opinion linking the current lumbosacral spine degenerative 
disc disease to his military service, the Board finds that 
the criteria for direct service connection for lumbosacral 
spine degenerative disc disease are met.  In this regard, the 
Board points out that the record contains no contrary opinion 
to weigh against the claim.    




ORDER

Service connection for lumbosacral spine degenerative disc 
disease is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


